Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to clams 17 and 34, within line 1 of each claim, it is unclear how to interpret the “suitable” language; it cannot be clearly determined what, if any, limitation is conveyed by the language.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 17, 18, and 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.11,208,521 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to compositions comprising the same thiol (DODT) and alkene monomers, having the same structures, and cured products derived from curing the compositions.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 17, 18, 21, 24, 31-34, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dove et al. (US 2020/0115490 A1).
	Dove et al. disclose a resin composition, curable by exposure to UV light and suitable for 3D printing, comprising a diluent corresponding to applicants’ first claimed structure of claim 17, and a thiol cross-linker, such as pentaerythritol tetrakis(3- mercaptopropionate. See paragraphs [0021], [0038], [0040], [0041], [0084], and [0085]. Given that the number of disclosed, specific diluents is limited to four compounds, the relied upon teachings of the reference are considered to be anticipatory.
7.	Claims 18-20, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al. (US 2020/0115490 A1) in view of either Larsen (US 3,783,152) or Ohkawa et al. (US 5,236,967).
	Dove et al. disclose a resin composition, curable by exposure to UV light and suitable for 3D printing, comprising a diluent corresponding to applicants’ first claimed structure of claim 17, and a thiol cross-linker, such as pentaerythritol tetrakis(3- mercaptopropionate. See paragraphs [0021], [0038], [0040], [0041], [0084], and [0085].
8.	Though Dove et al. disclose generic polythiol cross-linkers and specifically, pentaerythritol tetrakis(3-mercaptopropionate, Dove et al. are silent with respect to applicants’ other specifically claimed mercaptopropionate-containing thiols. However, mercaptopropionate-containing thiols that meet those claimed and fall within the scope of the thiol cross-linkers of Dove et al. were known reactants in analogous radiation curable compositions. See column 6, lines 36+ within Larsen. See column 2, lines 14- 51 within Ohkawa et al. Accordingly, the position is taken in view of the thiol disclosures within the primary reference that it would have been obvious to utilize the thiol reactants of the secondary references as the cross-linker of the primary reference, so to arrive at the instant invention.
9.	Claims 17-21, 23, 25, 27, 28, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al. (US 2020/0115490 A1) in view of Larsen (US 3,783,152), alone, or Larsen (US 3,783,152) further in view of Ohkawa et al. (US 5,236,967).
	Dove et al. disclose a resin composition, curable by exposure to UV light and suitable for 3D printing, comprising a O=C-N linkage-containing diluent, preferably a urethane or urea linkage-containing diluent, and a thiol cross-linker, such as pentaerythritol tetrakis(3-mercaptopropionate. See paragraphs [0021], [0026], [0027], [0031], [0036]-[0038], [0040], [0041], [0084], and [0085].
10.	Though Dove et al. disclose other diluents, as disclosed within paragraphs [0036]-[0038], Dove et al. fail to disclose the use of trimethylhexamethylene diisocyanate to produce the preferred urethane or urea linkage-containing compound and fail to disclose the use of hexamethylene diisocyanate to produce the urea linkage- containing diluent. However, within paragraphs [0036] and [0037], Dove et al. disclose the use of an alkyl chain containing a limited number of carbon atoms that would be satisfied by the use of either hexamethylene diisocyanate or trimethylhexamethylene diisocyanate to produce the urethane or urea linkage-containing diluent. Furthermore, the use of either hexamethylene diisocyanate or trimethylhexamethylene diisocyanate to produce polyene compounds, suitable for polythiol-polyene compositions, was known at the time of invention, as evidenced by the disclosure within column 2, lines 26+ within Larsen. Accordingly, the position is taken that it would have been obvious to produce a polythiol-polyene resin using hexamethylene diisocyanate or trimethylhexamethylene diisocyanate as the isocyanate reactant for the urethane or urea linkage-containing
diluent (polyene) reactant of the primary reference. One would have expected viable compositions to result, based on the cited disclosures and the reasonable expectation that hexamethylene diisocyanate-based diluents or trimethylhexamethylene diisocyanate-based diluents, including urethane or urea linkage-containing diluents, would function equivalently to the other disclosed diluents.
11.	Though Dove et al. disclose generic polythiol cross-linkers and specifically, pentaerythritol tetrakis(3-mercaptopropionate, Dove et al. are silent with respect to applicants’ other specifically claimed mercaptopropionate-containing thiols. However, mercaptopropionate-containing thiols that meet those claimed and fall within the scope of the thiol cross-linkers of Dove et al. were known reactants in analogous radiation curable compositions. See column 6, lines 36+ within Larsen. See column 2, lines 14- 51 within Ohkawa et al. Accordingly, the position is taken in view of the thiol disclosures within the primary reference that it would have been obvious to utilize the thiol reactants of the secondary references as the cross-linker of the primary reference, so to arrive at the instant invention.
12.	Claims 17-21, 23, 25, 28, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 3,783,152).
Larsen discloses radiation curable compositions comprising polythiols corresponding to those claimed and polyenes, wherein the polyene may be derived by reacting polyisocyanates, such as hexamethylene diisocyanate or trimethylhexamethylene diisocyanate, with allylamine. See column 1, line 57 through column 2, lines 43; column 3, lines 9-61, and column 5, lines 7+. Though the structure within column 1, lines 60+ encompasses structures other than those claimed, the
position is taken that it would have been obvious to produce a polythiol-polyene resin using virtually any of the disclosed polyene compounds, including those derived from the aforementioned diisocyanate and allylamine, wherein disclosed variable z is 2 and disclosed variables x and y are zero, because one would have expected viable compositions to result, based on the disclosure. Applicants have not established anything unexpected attributable to the use of the claimed polyene.
13.	Claims 17-21, 26, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa et al. (US 5,236,967).
	Ohkawa et al. disclose radiation curable compositions comprising polythiols corresponding to those claimed and polyenes, wherein the polyene may be derived by reacting hexamethylene diisocyanate with a compound corresponding to allyloxyethanol, produced by reacting ethylene oxide with an epoxide compound. See abstract; column 2, lines 4-49; column 5, lines 18+; column 6, lines 1-14; column 8, line 24; and column 11. Though the reference encompasses polyene compounds other than those claimed, including other urethane containing polyenes, as disclosed within column 5, the position is taken that it would have been obvious to produce a polythiol- polyene resin using virtually any of the disclosed polyene compounds, including those derived from the aforementioned diisocyanate and allyloxyethanol, wherein disclosed variable m is 2 and variable n is zero within disclosed structure (3), because one would have expected viable compositions to result, based on the disclosure. Applicants have not established anything unexpected attributable to the use of the claimed polyene.
14.	Claims 17-21, 23, 29, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa et al. (US 5,236,967) in view of Larsen (US 3,783,152).
Ohkawa et al. disclose radiation curable compositions comprising polythiols corresponding to those claimed and polyenes, wherein the polyene may be derived by reacting a diisocyanate with a compound corresponding to allyloxyethanol, produced by reacting ethylene oxide with an epoxide compound. See abstract; column 2, lines 4-49; column 5, lines 18+; column 6, lines 1-14; column 8, line 24; and column 11. Though the primary reference encompasses polyene compounds other than those claimed, including other urethane containing polyenes, as disclosed within column 5, the primary reference fails to disclose the use of trimethylhexamethylene diisocyanate to produce the urethane containing compound of structure (3). However, since the use of trimethylhexamethylene diisocyanate to produce polyene compounds, suitable for polythiol-polyene compositions, was known at the time of invention, as evidenced by the disclosure within column 2, lines 26+ within Larsen, the position is taken that it would have been obvious to produce a polythiol-polyene resin using trimethylhexamethylene diisocyanate as the isocyanate reactant for the polyene reactant of the primary reference and further to produce the polyene compound derived from allyloxyethanol, wherein disclosed variable m is 2 and variable n is zero within disclosed structure (3), because one would have expected viable compositions to result, based on the cited disclosures and the reasonable expectation that trimethylhexamethylene diisocyanate would function equivalently to the other diisocyanates, such as hexamethylene
diisocyanate, disclosed within the primary reference. Applicants have not established anything unexpected attributable to the use of the claimed polyene.
15.	 Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765